Citation Nr: 1749639	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-34 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1992.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran should be afforded a new VA examination that accurately evaluates the current severity of his service-connected disability of the lumbar spine, including a discussion of the information required under the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The record indicates that the Veteran has sought treatment through VA.  VA should seek any VA treatment records not already associated with the Veteran's claims file.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already associated with the Veteran's claims file.

2.  After completing the development requested in item 1, schedule the Veteran for an examination with an appropriate medical professional to determine the current severity of his disability of the lumbar spine.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.

The examination report must include range of motion testing, with notations as to the degree of motion at which the Veteran experiences pain.  MOREOVER, THE EXAMINER MUST TEST THE RANGE OF MOTION OF THE VETERAN'S THORACOLUMBAR SPINE IN ACTIVE MOTION, PASSIVE MOTION, WEIGHT-BEARING, AND NONWEIGHT-BEARING.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors, AND SHOULD DISCUSS ANY NEUROLOGICAL OR RELATED SYMPTOMS ASSOCIATED WITH THE VETERAN'S DISABILITY OF THE LUMBAR SPINE.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  Readjudicate the Veteran's pending claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

